Title: From Thomas Jefferson to John Jay, 14 March–11 May 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris. March. 14.

The operation mentioned in my letter of Feb. 4. is going on. Montmorin has proposed to Ternant to go as Chargé des affaires. Ternant called on me a few days ago to know whether I thought his appointment would be agreeable to us. Tho he is obliged to give up his regiment, which is a certainty for life, he will do it. Perhaps Otto may be left awhile longer to put Ternant into the train of affairs. I suppose du Moustier will have received his leave of absence before you receive this.
Mar. 18. Ternant has again seen Montmorin who told him that in the beginning of April he would decide finally about his mission.
May 11. 1789. Monmorin now hesitates in the affair of du Moustier and Ternant. Still he tells Ternant he shall go in the fall, as he wishes in the mean time to receive an answer from du Moustier, and be assured that he will be come away before Ternant arrives there. This irresolution however spreads incertainty on the final event.
